Citation Nr: 0840426	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-21 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an extended temporary total disability 
evaluation due to convalescence after an October 2005 surgery 
for a service-connected left knee disability.  


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 2003 to 
November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) following an appeal from a March 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  

The veteran failed to appear for her requested Board hearing 
in October 2008.  There is no outstanding hearing request.   

Procedural History 
In a rating decision dated in April 2004, the RO granted 
service connection for the veteran's tear of the left medial 
meniscus and left anterior cruciate ligament.  The RO 
assigned a 20 percent disability evaluation.  In October 
2005, the veteran filed a claim for a temporary total 
disability evaluation due to convalescence from knee surgery 
scheduled later that month.  In the October 2005 claim, the 
veteran stated she was scheduled to complete sixteen weeks of 
physical therapy after the surgery.  
The RO issued a rating decision in March 2006, granting a 
temporary total disability evaluation effective from October 
20, 2005 to January 1, 2006, after which the 20 percent 
rating would be restored.  In a notice of disagreement dated 
in May 2006, the veteran stated that she was unable to work 
through March 2006 and wanted her temporary total disability 
rating extended.  The RO issued a statement of the case in 
May 2007 denying the veteran's request for an extended 
temporary total disability evaluation.  Subsequently, the 
veteran filed the appeal presently before the Board.  


FINDINGS OF FACT

1.  Two months after the veteran's October 2005 surgery, she 
was ambulating independently without assistive devices, her 
incisions were well healed, and her left knee range of motion 
was 0 degrees of extension to 110 degrees of flexion.

2.  The case file contained no evidence of severe 
postoperative residuals, immobilization by cast, or 
convalescence beyond that taken into consideration by the 
previous award of a two month temporary total disability 
evaluation.     


CONCLUSION OF LAW

The criteria for entitlement to an extended temporary total 
disability evaluation due to surgery for a service-connected 
left knee disability have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000
The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and her representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO provided VCAA notice to the veteran in 
correspondence dated in February 2006.  In that letter, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to a temporary total evaluation.  The 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  

Here, the RO fulfilled the notice requirement with respect to 
the disability rating element by providing the criteria for a 
temporary total evaluation.  The RO failed, however, to 
notify the veteran of what evidence was necessary to 
establish an effective date if, in fact, a temporary total 
evaluation was granted.  Despite the inadequate notice of 
this element, the Board finds no prejudice in proceeding with 
issuing a final decision.  For reasons explained more fully 
below, the preponderance of the evidence is against the 
appellant's claim for a temporary total evaluation, and any 
questions as to the appropriate effective date to be assigned 
are rendered moot. 

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained the veteran's service medical 
records, VA medical center treatment records, and private 
medical records from Dr. B.L.  The veteran received a VA 
examination in February 2006 and December 2007, reports of 
which are contained in the claims file.  In a handwritten 
statement dated in March 2006, the veteran affirmed that the 
medical records obtained by the RO were all that was needed 
to decide her claim.  The veteran did not make the RO or the 
Board aware of any other evidence relevant to her appeal, and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claim.  Accordingly, the Board will proceed with appellate 
review.  

Extended Temporary Total Evaluation Under 38 C.F.R. § 4.30 

A total disability rating (100 percent) for convalescence 
purposes will be assigned effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following hospital discharge or outpatient release if the 
treatment of a service-connected disability resulted in: (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more. Furthermore, extensions of temporary convalescent 
ratings, for up to three months for item number (1) above, 
and up to six month for items (2) and (3) above, are 
available. 38 C.F.R. § 4.30 (2008). 
 
In Felden v. West, 11 Vet. App. 427, 430 (1998), the United 
States Court of Veterans Appeals (Court), citing Dorland's 
Illustrated Medical Dictionary 374 (28th ed. 1994), defined 
convalescence as "the stage of recovery following an attack 
of disease, a surgical operation, or an injury."  The Court 
also defined recovery as "the act of regaining or returning 
toward a normal or healthy state."  Id., citing Webster's 
Medical Desk Dictionary 606 (1986).  In other words, the 
purpose of a temporary total evaluation pursuant to 38 C.F.R. 
§ 4.30 (2008) is to aid the veteran during the immediate 
post-surgical period when he or she may have incompletely 
healed wounds or may be wheelchair-bound, or when there may 
be similar circumstances indicative of transient 
incapacitation associated with recuperation from the 
immediate effects of an operation.  The Court has also held 
that notations in the medical record as to the veteran's 
incapacity to work after surgery must be taken into account 
in the evaluation of a claim brought under the provisions of 
38 C.F.R. § 4.30 (2008); See Seals v. Brown, 8 Vet. App. 291, 
296-97 (1995); Felden v. West at 430.
 
The veteran was granted service connection for a tear of the 
left medial meniscus and left anterior cruciate ligament in 
April 2004.  The medical evidence of record shows that the 
veteran had left knee anterior cruciate ligament 
reconstruction with hamstring autograft, as well as a medial 
partial meniscectomy on October 20, 2005.
The veteran applied for convalescence compensation and was 
granted a temporary total disability evaluation effective 
October 20, 2005 to January 1, 2006.  The veteran contends 
that the temporary total evaluation should be extended 
through March 2006.   
 
The Board finds that the veteran is not entitled to an 
extended period of convalescence from January through March 
of 2006.  There is no evidence in the pre-operative or post-
operative report that the surgery necessitated a period of 
convalescence in excess of the two months previously granted.  
The operative reports indicated that the veteran was to be 
discharged the morning following surgery with a knee 
immobilizer in place.  The veteran's surgeon wrote that the 
veteran's primary care physician should remove her sutures in 
two weeks and that he would like to follow up with the 
veteran in approximately six weeks.     

A VA medical center (VAMC) walk-in note, dated October 31, 
2005, shows that the veteran had her sutures removed without 
difficulty.  Her incisions were well-proximated with no 
edema, erythema, or drainage.  The veteran requested an order 
for physical therapy at that time.  

Notes from the veteran's first physical therapy session on 
November 11, 2005, written by a registered kinesioterapist 
(therapist), indicated that the veteran was ambulating 
independently with crutches.  The veteran rated her current 
pain as three or four out of ten.  She was wearing a fully 
extended brace at all times.  Range of motion of the left 
knee was 0 degrees extension to 56 degrees flexion.  It was 
noted that the veteran would attend physical therapy one to 
three times weekly for four weeks.  In physical therapy notes 
dated November 15, 2005, left knee range of motion was 0 
degrees extension to 95 degrees flexion.  

On December 21, 2005, the veteran reported that she was doing 
well, despite mild discomfort around her superior patellar 
pole when descending stairs.  The doctor noted that the 
veteran's incisions were well healed and that he wanted to 
see the veteran in three months to re-evaluate.  

As of a January 11, 2006 physical therapy appointment, the 
veteran was ambulating independently without assistive 
devices.  At this appointment, the veteran stated she 
continued to experience pain intermittently and rated the 
pain as two to three out of ten.  Range of motion of the left 
knee was 0 degrees of extension to 110 degrees of flexion.  

On VA examination in February 2006, range of motion of the 
left knee was 0 degrees of extension to 95 degrees of 
flexion.  No finding was made with regard to severe 
postoperative residuals, immobilization by cast, or 
convalescence beyond that taken into consideration by the 
previous award of a two month temporary total disability 
evaluation

Based on the medical evidence discussed above, the Board 
finds that the veteran is not entitled to an extended 60-day 
period of convalescence for the period after the temporary 
total disability evaluation previously granted.  There is 
evidence in the case file that the surgery necessitated at 
least one month of convalescence, but the temporary total 
evaluation from October 2005 to January 2006 contemplated 
this convalescence.  The veteran's incisions were well healed 
by December 2005, and she was ambulating independently 
without assistive devices by January 2006.  In her VA form 9, 
the veteran contended that it took five months after surgery 
for her to return to her waitressing job.  However, 
employment is not a pertinent factor for consideration under 
a grant of 38 C.F.R. § 4.30 benefits.  There is no evidence 
of record, other than the veteran's own contentions, showing 
that the veteran needed additional time to recuperate from 
surgery.
 

The Board notes that the veteran is certainly competent to 
describe the symptoms that she experienced after her surgery.  
The veteran, however, without the appropriate medical 
training and expertise, is not competent to provide a 
probative opinion on a medical matter, to include the 
objective manifestations of a disability or the objective 
severity of a disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).    
 
In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to a temporary total convalescence rating for a 
left knee disability from January 2006 through March 2006.  
38 U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  
	

ORDER

An extended temporary total disability evaluation due to 
surgery for a service-connected left knee disability is 
denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


